—In an action, inter alia, to recover damages for legal malpractice, the defendant Kenneth Mock appeals from an order of the Supreme Court, Queens County (Thomas, J.), dated August 17, 2000, which denied his motion to vacate an order of the same court dated June 15, 1999, granting the plaintiffs unopposed motion for leave to enter a default judgment against him upon his failure to timely answer the complaint.
Ordered that the order dated August 17, 2000, is affirmed, with costs.
The appellant did not submit documentary evidence to support his allegation that the Supreme Court failed to consider his opposition papers when it granted the plaintiffs motion for leave to enter a default judgment. There is no evidence that the appellant furnished to the Supreme Court, or filed with the clerk of the court, any opposition to the plaintiffs motion in accordance with CPLR 2214. Therefore, the appellant’s motion to vacate the order dated June 15, 1999, was properly denied. Ritter, J. P., Altman, McGinity, Smith and Cozier, JJ., concur.